DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendments/arguments filed 12/22/2021 with respect to claim(s) 1-12 have been fully considered and found persuasive. This application contains 12 pending claims. Claim(s) 1 and 10-12 have been amended. 

Allowable Subject Matter

Claim(s) 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1 and 10-12 have been amended to overcome rejection(s) which were presented in the previous Office Action mailed. 
Regarding claim 1, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A rotation angle sensor comprising: “a rotor disposed rotatably at an inner or outer side of the first stator and the second stator via a gap, wherein the rotor includes a band-shaped main body formed of a magnetic steel sheet and formed into a cylindrical shape so that a thickness direction of the band-shaped main body is set as a radial direction, first undulations provided at a first constant pitch on one arc- shaped edge portion of the band-shaped main body in an axial direction of the rotor, and second undulations provided at a second constant pitch on the other arc-shaped edge portion of the band-shaped main body in the axial direction of the rotor, in the first stator, the plurality of first stator magnetic poles are juxtaposed at constant intervals in a circumferential direction so as to face an inner circumferential surface or an outer circumferential surface of the first undulations of the band-shaped main body, and in the second stator, the plurality of second stator magnetic poles are juxtaposed at constant intervals in a circumferential direction so as to face an inner circumferential surface or Art Unit: 2868Docket No. P200159US00an outer circumferential surface of the second undulations of the band-shaped main body of the rotor.” in combination with all the other limitations as claimed.

Regarding claim 10-11, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A rotation angle sensor  comprising: “a rotor disposed rotatably at an inner or outer side of the first stator and the second stator via a gap, wherein in the rotor, a rotor main body is formed of a magnetic steel sheet and formed into a cylindrical shape, an annular projecting portion continuing in a circumferential direction and having a uniform depth is formed on an outer circumferential surface or an inner circumferential surface of the rotor main body, first undulations are provided at a first constant pitch on one arc-shaped edge portion of the annular projecting portion in an axial direction of the rotor, and second undulations are provided at a second constant pitch on the other arc-shaped edge portion of the annular projecting portion in the axial direction of the rotor, in the first stator, the plurality of first stator magnetic poles are juxtaposed at constant intervals in a circumferential direction so as to face an inner circumferential surface or an outer circumferential surface of the first undulations on the annular projecting portion, and in the second stator, the plurality of second stator magnetic poles are juxtaposed at constant intervals in a circumferential direction so as to face an inner circumferential surface or an outer circumferential surface of the second undulations on the annular projecting portion.” in combination with all the other limitations as claimed.

Regarding claim 12, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A rotation angle sensor  comprising: “a rotor disposed rotatably at an inner side of the first stator and the second stator and at an outer side of the third stator and the fourth stator via gaps, wherein in the rotor, a rotor main body is formed of a magnetic steel sheet and formed into a cylindrical shape, a first annular recessed portion continuing in a circumferential direction and having a uniform depth is formed on an outer circumferential surface of the rotor main body, a second annular recessed portion continuing in a circumferential direction and having a uniform depth is formed on an inner circumferential surface of the rotor main body, first undulations are provided at a first constant pitch on one arc-shaped edge portion of the first annular recessed portion in an axial direction of the rotor, second undulations are provided at a second constant pitch on the other arc-shaped edge portion of the first annular recessed portion in the axial direction of the rotor, first undulations are provided at a third constant pitch on one arc-shaped edge portion of the second annular recessed portion in the axial direction of the rotor, and second undulations are provided at a fourth constant pitch on the other arc-shaped edge portion of the second annular recessed portion in the axial direction of the rotor, in the first stator, the plurality of first stator magnetic poles are juxtaposed at constant intervals in a circumferential direction so as to face an outer circumferential surface of the first undulations on the first annular recessed portion, and 7Application No. 16/955,299Amendment Under 37 C.F.R. §1.111 Art Unit: 2868Docket No. P200159US00 in the second stator, the plurality of second stator magnetic poles are juxtaposed at constant intervals in a circumferential direction so as to face an outer circumferential surface of the second undulations on the first annular recessed portion, in the third stator, the plurality of third stator magnetic poles are juxtaposed at constant intervals in a circumferential direction so as to face an outer circumferential surface of the first undulations on the second annular recessed portion, and in the fourth stator, the plurality of fourth stator magnetic poles are juxtaposed at constant intervals in a circumferential direction so as to face an outer circumferential surface of the second undulations on the second annular recessed portion.” in combination with all the other limitations as claimed.

Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.
Other claim(s) 2-9 depend from independent claim(s) are allowed for the same reason.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.